

116 HR 193 IH: Improving Embassy Design and Security Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 193IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. McCaul (for himself and Ms. Kelly of Illinois) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo improve the design and construction of diplomatic posts, and for other purposes.
	
 1.Short titleThis Act may be cited as the Improving Embassy Design and Security Act. 2.Standardization in capital construction (a)Sense of CongressIt is the sense of Congress that the Department of State’s Bureau of Overseas Building Operations (OBO) or successor office should prioritize the standardization of embassy design and keep customization to a minimum.
 (b)ConsultationThe Secretary of State shall carry out any new embassy compound project or new consulate compound project that utilizes a non-standard design, including those projects that are in the design phase or pre-design phase as of the date of the enactment of this Act, only in consultation with the appropriate congressional committees. The Secretary shall provide such committees, for each such project, the following documentation:
 (1)A comparison of the estimated full lifecycle costs of the project at issue to the estimated full lifecycle costs of such project if such project were to use a standard design.
 (2)A comparison of the estimated completion date of such project to the estimated completion date of such project if such project were to use a standard design.
 (3)A comparison of the security of such completed project to the security of such completed project if such completed project were to use a standard design.
 (4)A justification for the Secretary’s selection of a non-standard design over a standard design for such project.
 (5)A written explanation if any of the documentation necessary to support the comparisons and justification, as the case may be, described in paragraphs (1) through (4) cannot be provided.
 (c)SunsetThe consultation requirement under subsection (b) shall expire on September 30, 2023. 3.Statement of policyIt is the policy of the United States that the Bureau of Overseas Building Operations of the Department of State or its successor office shall continue to balance functionality and security with accessibility as defined by guidelines established by the United States Access Board in constructing embassies and consulates and shall ensure compliance with the Architectural Barriers Act of 1968 (42 U.S.C. 4151 et seq.) to the fullest extent possible.
		4.Capital construction transparency
 (a)In generalSection 118 of the Department of State Authorities Act, Fiscal Year 2017 (22 U.S.C. 304) is amended—
 (1)in the section heading, by striking Annual report on embassy construction costs and inserting Quarterly report on overseas capital construction projects; and (2)by amending subsections (a) and (b) to read as follows:
					
 (a)In generalNot later than 180 days after the date of the enactment of this subsection, and every 90 days thereafter until September 30, 2023, the Secretary shall submit to the appropriate congressional committees a comprehensive report regarding all ongoing overseas capital construction projects and major embassy security upgrade projects.
 (b)ContentsEach report required under subsection (a) shall include the following with respect to each ongoing overseas capital construction project and major embassy security upgrade project:
 (1)The initial cost estimate as specified in the proposed allocation of capital construction and maintenance funds required by the Committees on Appropriations for Acts making appropriations for the Department of State, foreign operations, and related programs.
 (2)The current cost estimate. (3)The value of each request for equitable adjustment received by the Department of State to date.
 (4)The value of each certified claim received by the Department of State to date. (5)The value of any usage of the project’s contingency fund to date and the value of the remainder of the project’s contingency fund.
 (6)An enumerated list of each request for adjustment and certified claim that remains outstanding or unresolved.
 (7)An enumerated list of each request for equitable adjustment and certified claim that has been fully adjudicated or that the Department has settled, and the final dollar amount of each adjudication or settlement.
 (8)The date of estimated completion specified in the proposed allocation of capital construction and maintenance funds required by the Committees on Appropriations not later than 45 days after the date of the enactment of an Act making appropriations for the Department of State, foreign operations, and related programs.
 (9)The current date of estimated completion.. (b)Initial reportThe first report required under subsection (a) of section 118 of the Department of State Authorities Act, Fiscal Year 2017 (as amended by this section) shall include an annex regarding all overseas capital construction projects and major embassy security upgrade projects completed during the 10-year period ending on December 31, 2018, including, for each such project, the elements specified in subsection (b) of such section 118 (as amended by this section).
			5.Contractor performance information
 (a)Deadline for completionThe Secretary of State shall complete by October 1, 2021, all contractor performance evaluations required by subpart 42.15 of the Federal Acquisition Regulation.
			(b)Prioritization system
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall develop a prioritization system for clearing the current backlog of required evaluations referred to in subsection (a).
 (2)ElementsThe system required under paragraph (1) should prioritize such evaluations as follows: (A)Project completion evaluations should be prioritized over annual evaluations.
 (B)Evaluations for relatively large contracts should have priority. (C)Evaluations that would be particularly informative for the awarding of government contracts should have priority.
 (c)BriefingNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall brief the appropriate congressional committees on the Department of State’s plan for completing all evaluations by October 1, 2021, and the prioritization system developed pursuant to this section.
 (d)Sense of CongressIt is the sense of Congress that— (1)contractors deciding whether to bid on Department of State contracts would benefit from greater understanding of the Department as a client; and
 (2)the Department should develop a forum through which contractors can rate the Department’s project management performance.
				6.Growth projections for new embassies and consulates
 (a)In generalFor each new embassy compound project (NEC) and new consulate compound project (NCC) in or not yet in the design phase as of the date of the enactment of this Act, the Office of Management Policy, Rightsizing, and Innovation of the Department of State shall project growth over the estimated life of the facility at issue using all available and relevant data, including the following:
 (1)Relevant historical trends for Department personnel and personnel from other agencies represented at the NEC or NCC that is to be constructed.
 (2)An analysis of the tradeoffs between risk and the needs of United States Government policy conducted as part of the most recent Vital Presence Validation Process, if applicable.
 (3)Reasonable assumptions about the strategic importance of the NEC or NCC, as the case may be, over the life of the building at issue.
 (4)Any other data that would be helpful in projecting the future growth of NEC or NCC. (b)Other agenciesEach Federal agency represented at an embassy or consulate shall provide to the Department of State, upon request, growth projections for the personnel of such agency over the estimated life of such embassy or consulate, as the case may be.
 (c)Basis for estimatesThe Department of State shall base growth assumption for all NECs and NCCs on the estimates required under subsections (a) and (b).
 (d)Congressional notificationAny congressional notification of site selection for a NEC or NCC submitted after the date of the enactment of this Act shall include the growth assumption used pursuant to subsection (c).
			7.Long-range planning process
			(a)Plans required
 (1)In generalNot later than 180 days after the date of the enactment of this Act and annually thereafter for five years, the Secretary of State shall develop—
 (A)a comprehensive six-year Long-Range Overseas Buildings Plan (LROBP) documenting the Department of State’s overseas building program for the replacement of overseas diplomatic facilities taking into account security factors under the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865 note) and other relevant statutes and regulations, as well as occupational safety and health factors pursuant to the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.) and other relevant statutes and regulations, including environmental factors such as indoor air quality that impact employee health and safety; and
 (B)a comprehensive six-year plan detailing the Department’s long-term planning for the maintenance and sustainment of completed facilities, known as a Long-Range Overseas Maintenance Plan (LROMP), which takes into account security factors under the Secure Embassy Construction and Counterterrorism Act of 1999 and other relevant statutes and regulations, as well as occupational safety and health factors pursuant to the Occupational Safety and Health Act of 1970 and other relevant statutes and regulations, including environmental factors such as indoor air quality that impact employee health and safety.
 (2)Initial reportThe first plan developed pursuant to paragraph (1)(A) shall also include a one-time status report on existing small diplomatic posts and a strategy for establishing a physical diplomatic presence in countries in which there is no current physical diplomatic presence. The report, which may include a classified annex, shall include the following:
 (A)A description of the extent to which each small diplomatic post furthers the national interest of the United States.
 (B)A description of how each small diplomatic post provides American Citizen Services, including data on specific services provided and the number of Americans receiving services over the previous year.
 (C)A description of whether each small diplomatic post meets current security requirements. (D)A description of the full financial cost of maintaining each small diplomatic post.
 (E)Input from the relevant chiefs of mission on any unique operational or policy value the small diplomatic post provides.
 (3)Updated informationThe annual updates of the plans developed pursuant to paragraph (1) shall highlight any changes from the previous year’s plan to the ordering of construction and maintenance projects.
				(b)Reporting requirements
 (1)Submission of plans to CongressNot later than 60 days after the completion of the LROBP and the LROMP, the Secretary of State shall submit such plans to the appropriate congressional committees.
 (2)Reference in budget justification materialsIn the budget justification materials submitted to the appropriate congressional committees in support of the Department of State’s budget for any fiscal year (as submitted with the budget of the President under section 1105(a) of title 31, United States Code), the plans specified in the LROBP and LROMP shall be referenced to justify funding requested for building and maintenance projects overseas.
 (3)Form of reportThe plans required to be submitted under paragraph (1) shall be submitted in unclassified form but may include classified annexes.
 (c)Small diplomatic post definedIn this section, the term small diplomatic post means any consulate that has employed five or fewer United States Government employees on average over the 36 months before the date of the enactment of this Act.
			8.Value engineering and risk assessment
 (a)FindingsCongress makes the following findings: (1)Federal departments and agencies are required to use value engineering (VE) as a management tool, where appropriate, to reduce program and acquisition costs pursuant to OMB Circular A–131, Value Engineering, dated December 31, 2013.
 (2)OBO has a Policy Directive and Standard Operation Procedure, dated May 24, 2017, on conducting risk management studies on all international construction projects.
				(b)Notification requirements
 (1)Submission to authorizing committeesThe proposed allocation of capital construction and maintenance funds that is required by the Committees on Appropriations of the House of Representatives and the Senate not later than 45 days after the date of the enactment of an Act making appropriations for the Department of State, foreign operations, and related programs shall also be submitted to the appropriate congressional committees.
 (2)Requirement to confirm completion of value engineering and risk assessment studiesThe notifications required under paragraph (1) shall include confirmation that the Department of State has completed the requisite VE and risk management studies described in subsection (a).
 (c)Reporting and briefing requirementsThe Secretary of State shall provide to the appropriate congressional committees upon request— (1)a description of each recommendation from each study described in subsection (a) and a table detailing which recommendations were accepted and which were rejected; and
 (2)a report or briefing detailing the rationale for not implementing recommendations made by VE studies that may yield significant cost savings to the Department of State, if implemented.
 9.Business volumeSubparagraph (E) of section 402(c)(2) of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4852(c)(2)) is amended by striking in 3 years and inserting cumulatively over 3 years.
 10.Embassy security requests and deficienciesThe Secretary of State shall provide to the appropriate congressional committees, upon request, information on security deficiencies at United States diplomatic posts, including—
 (1)requests made over the previous year by United States diplomatic posts for security upgrades; and (2)significant security deficiencies at United States diplomatic posts that are not operating out of a new embassy compound or new consulate compound.
 11.Overseas security briefingsNot later than one year after the date of the enactment of this Act, the Secretary of State shall revise the Foreign Affairs Manual to stipulate that information on the current threat environment shall be provided to all United States Government employees under chief of mission authority traveling to a foreign country on official business. To the extent practicable, such material shall be provided to employees prior to their arrival at a post or as soon as possible thereafter.
		12.Contracting methods in capital construction
 (a)DeliveryUnless the Secretary of State notifies the appropriate congressional committees that the use of the design-build project delivery method would not be appropriate, the Secretary shall make use of such method at diplomatic posts that have not yet received design or capital construction contracts as of the date of the enactment of this Act.
 (b)NotificationBefore executing a contract for a delivery method other than design-build in accordance with subsection (a), the Secretary of State shall notify the appropriate congressional committees in writing of the decision, including the reasons therefor. The notification required by this subsection may be included in any other report regarding a new diplomatic facility that is required to be submitted to the appropriate congressional committees.
 (c)Performance evaluationNot later than 180 days after the date of the enactment of this Act, the Secretary shall report to the appropriate congressional committees regarding performance evaluation measures in line with GAO’s Standards for Internal Control in the Federal Government that will be applicable to design and construction, lifecycle cost, and building maintenance programs of the Bureau of Overseas Building Operations of the Department of State.
 13.Competition in embassy constructionNot later than 45 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committee a report detailing steps the Department of State is taking to expand the embassy construction contractor base in order to increase competition and maximize value.
 14.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and (B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
 (2)Design-buildThe term design-build means a method of project delivery in which one entity works under a single contract with the Department of State to provide design and construction services.
 (3)Non-standard designThe term non-standard design means a design for a new embassy compound project or new consulate compound project that does not utilize a standardized design for the structural, spatial, or security requirements of such embassy compound or consulate compound, as the case may be.
			